CKE RESTAURANTS, INC.
FOURTH AMENDMENT TO
SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of May 25, 2010 and entered into by and among CKE
RESTAURANTS, INC. (“Borrower”), and BNP PARIBAS, as administrative agent for the
Lenders (in such capacity, “Administrative Agent”), and solely for purposes of
Section 3 hereof, the undersigned Subsidiaries of the Borrower (the “Subsidiary
Guarantors”). Reference is made to the Seventh Amended and Restated Credit
Agreement dated as of March 27, 2007, as amended by the First Amendment dated as
of May 3, 2007, the Second Amendment dated as of August 27, 2007 and the Third
Amendment dated as of March 7, 2008 (as so amended, the “Credit Agreement”),
among Borrower, the Lenders party thereto and Administrative Agent. Capitalized
terms used herein without definition shall have the same meanings as set forth
in the Credit Agreement.

RECITALS

WHEREAS, Borrower and Requisite Lenders desire to amend the Credit Agreement to
make certain modifications set forth below.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby agree as follows:



    SECTION 1. AMENDMENTS TO CREDIT AGREEMENT

Section 1.1 of the Credit Agreement is hereby amended by inserting the following
in the definition of “Consolidated EBITDA”, immediately before the period at the
end thereof

“plus (viii), only for purposes of determining compliance with Section 7.1(a)
for periods prior to the last day of the second fiscal quarter of the fiscal
year 2011, to the extent deducted in the calculation of Consolidated Net Income
for such period and not exceeding $21,000,000 in the aggregate, (A) termination
fees and other costs incurred in connection with the termination of the proposed
acquisition of the Borrower by affiliates of Thomas H. Lee Partners, L.P.,
(B) fees and costs incurred in connection with the proposed acquisition of the
Borrower by affiliates of Thomas H. Lee Partners, L.P. and (C) fees and costs
incurred in connection with the proposed acquisition of Borrower by affiliates
of Apollo Management VII, L.P.”

The foregoing amendment will be given retroactive effect and, to the extent any
Event of Default exists as of the Fourth Amendment Effective Date which would no
longer exist after giving effect to such amendment, such Event of Default is
hereby retroactively waived.



    SECTION 2. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to consent to, and Administrative Agent to enter
into, this Amendment, Borrower represents and warrants to each Lender and
Administrative Agent that the following statements are true, correct and
complete as of the Fourth amendment Effective Date (as defined below):

A. Corporate Power and Authority. Each of Borrower and each Subsidiary Guarantor
has all requisite corporate power and authority to enter into this Amendment and
to carry out the transactions contemplated by, and perform its obligations
under, the Credit Agreement as amended by this Amendment (the “Amended
Agreement”).

B. Due Authorization. The execution and delivery of this Amendment and the
performance of the Amended Agreement have been duly authorized by all necessary
corporate action on the part of Borrower and each Subsidiary Guarantor.

C. No Conflict. The execution and delivery by Borrower and each Subsidiary
Guarantor of this Amendment and the performance by Borrower of the Amended
Agreement do not and will not (i) violate any provision of any law or any
governmental rule or regulation applicable to Borrower or Subsidiary Guarantors,
the by-laws, partnership agreement, limited liability company agreement or other
similar organizational document, as applicable, of Borrower or Subsidiary
Guarantors or any order, judgment or decree of any court or other agency of
government binding on Borrower or Subsidiary Guarantors, (ii) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any material indenture, mortgage, deed of trust, contract,
undertaking, agreement or other instrument to which Borrower or any Subsidiary
Guarantor is a party, (iii) result in or require the creation or imposition of
any Lien upon any of the properties or assets of Borrower or Subsidiary
Guarantors (other than Liens created under any of the Loan Documents in favor of
Administrative Agent on behalf of Lenders and other Liens permitted under the
Amended Agreement), or (iv) require any approval of stockholders or any approval
or consent of any Person under any material indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which Borrower or any
Subsidiary Guarantor is a party which has not been obtained, except for with
respect to the foregoing clauses (i) , (ii) and (iv) above, such violations,
conflicts, breaches, defaults or failures to obtain approvals or consents which
could not reasonably be expected to have a Material Adverse Effect.

D. Governmental Consents. The execution and delivery by each of Borrower and
each Subsidiary Guarantor of this Amendment and the performance by Borrower of
the Amended Agreement do not and will not require any registration with, consent
or approval of, or notice to, or other action to, with or by, any governmental
authority.

E. Binding Obligation. This Amendment and the Amended Agreement have been duly
executed and delivered by each of Borrower and each Subsidiary Guarantor and are
the legally valid and binding obligations of each of Borrower and each
Subsidiary Guarantor, enforceable against Borrower and each Subsidiary Guarantor
in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

F. Absence of Default. No event has occurred and is continuing that, after
giving effect to this Amendment, would constitute a Default or an Event of
Default.



    SECTION 3. CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective and binding upon the parties hereto only
upon the satisfaction of the following conditions precedent (the date such
conditions are satisfied is hereafter referred to as the “Fourth amendment
Effective Date”):

A. Amendment. Administrative Agent shall have executed this Amendment and
received a counterpart of this Amendment that bears the signature of Borrower,
and Administrative Agent shall have received consents to this Amendment and
Administrative Agent’s execution of this Amendment from Required Lenders

B. Completion of Proceedings. All corporate and other proceedings taken or to be
taken in connection with the transactions contemplated hereby and all documents
incidental thereto shall be reasonably satisfactory in form and substance to
Administrative Agent and such counsel, and Administrative Agent and such counsel
shall have received all such counterpart originals or certified copies of such
documents as Administrative Agent may reasonably request.



    SECTION 4. MISCELLANEOUS

A. Reference to and Effect on the Credit Agreement and the Other Loan Documents.

(i) On and after the effective date of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement and each reference in the other
Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement shall mean and be a reference to
the Credit Agreement as amended hereby.

(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(iii) The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Administrative Agent or any
Lender under the Credit Agreement or any of the other Loan Documents.

B. Fees and Expenses Borrower acknowledges that all reasonable costs, fees and
expenses as described in subsection 10.1 of the Credit Agreement incurred by
Administrative Agent and its counsel with respect to this Amendment and the
documents and transactions contemplated hereby shall be for the account of the
Borrower.

C. Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

D. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS, WITHOUT GIVING EFFECT TO THE
PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW TO THE EXTENT SUCH PRINCIPLES
WOULD REQUIRE THE APPLICATION FO THE LAWS OF A JURISDICTION OTHER THAN THE STATE
OF ILLINOIS.

E. Counterparts; Effectiveness. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

[Remainder of this page intentionally left blank]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

BORROWER:

CKE RESTAURANTS, INC.

By: /s/ Theodore Abajian
Name: Theodore Abajian
Title: Executive Vice President and Chief Financial Officer







ADMINISTRATIVE AGENT:

BNP PARIBAS, in its own capacity and on behalf of Required Lenders

By: /s/ Brian L. Bains
Name: Brian L. Bains
Title: Vice President


By: /s/ Paul J. Carona
Name: Paul J. Carona
Title: Director


